DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Argument 1: Applicant argues on page 1-2 in the filing on 2/1/2021 that the cited prior art “Kim” does not teach “displaying a second region of the first display contents on a second display device disposed in a first direction starting from the first display device of the transportation vehicle over a width of the first display device, wherein the width of the first display device perpendicular to a first direction is smaller than the width of the second display device perpendicular to the first direction.”
Argument 2: Applicant argues on page 2 that the cited prior art “Kim” does not teach “dynamic procedures… namely a third region on the second display device being generated.”
Argument 3: Applicant argues on page 2 that the cited prior art “Kim” does not teach “extension of the first display contents.”
Argument 4: Applicant argues on page 2 that in regards to Kim, “there is no reasonable basis…” for being “obvious to keep the ratio in just one direction.” 
Argument 5: Applicant argues on page 3 that the cited prior art does not teach “any third region appearing on the second display device.”
Argument 6:
Argument 7: Applicant argues on page 3 that the cited prior art is not combinable because of the limitation “wherein the extended area is only to the width of the first display device;” due to the buttons on the lower display G2 “limiting the width on the lower display.”
Argument 8: Applicant argues on page 3 that the cited prior art is not combinable because of the limitation “wherein an area associated with the first display contents on the second display device is arranged closets to the first display device;” due to the status bar 41 in Okamoto.

Response to Argument 1: Argument 1 has been fully considered, but is not persuasive.  Respectfully, Okamoto and Kim teach “displaying a second region of the first display contents on a second display device disposed in a first direction starting from the first display device of the transportation vehicle over a width of the first display device, wherein the width of the first display device perpendicular to a first direction is smaller than the width of the second display device perpendicular to the first direction.”  Okamoto teaches “displaying a second region of the first display contents on a second display device disposed in a first direction starting from the first display device of the transportation vehicle over a width of the first display device.”  Okamoto Fig. 27A-C teach a first display device G2 and a second display device G1.  A second region, containing List A-B in Fig. 27B, displays first display contents (the entire list A-H) on second device G1, in a first direction (above) and over the width of the first display device (the second screen G1 is above the top side of G2; thus the top side of first display device G2 is considered the width, which satisfies a first direction starting from the first display device and passing over a width, or edge, of the first display device).  
Applicant’s arguments focus on the limitation “wherein the width of the first display device perpendicular to a first direction is smaller than the width of the second display device perpendicular to the first direction” as taught by Kim with the argument “the mobile device 100 does not show part of the picture 27 being limited to a width of the second mobile device 200 in a direction perpendicular to equal to each other in size, respectively. Referring to FIG. 10B, the controller 180 may be able to set a size of the 1st image 27, which is displayed on the 1st display unit 151, to be equal to a screen size of the 2nd display unit. [Kim 0167].”  Any offsets in Kim Fig. 10b can be attributed to reproductive error of the drawings.  Furthermore, the limitation is directed to the physical size of the screen, rather than the size of displayed content.  It is clear from Kim Fig. 10b that the height of first display device 200 is smaller than the height of second display device 100.  
Response to Argument 2: Argument 2 has been fully considered, but is not persuasive.  Respectfully, Okamoto teaches “dynamic procedures… namely a third region on the second display device being generated.”  Okamoto Fig. 27B-C shows an expanded region on second display G1.  Kim also teaches a dynamic procedure in adjusting sizes of images.  Kim teaches adjusting sizes of images in 0170.  Adjusting sizes of an image includes enlarging an image.  As an example, Kim shows reducing the size of the image with a drag in a horizontal direction.  Examples are not limiting, and in an age of touch screens, a “person of ordinary skill in the art at the time of filing” expects to expand the size of the images with a drag in the opposite horizontal direction.  
Response to Argument 3: Argument 3 has been fully considered, but is not persuasive for the same reasons as Argument 2.  Additionally, Okamoto teaches “extension of the first display contents.”  Okamoto Fig. 27B-C shows an expanded region on second display G1.  Regarding Applicant’s statements 
Response to Argument 4: Argument 4 has been fully considered, but is not persuasive.  Respectfully, it would be obvious to use the ratio in just one direction.  Kim [0170-0171] teaches a re-sizing process keeping a ratio in the x and y direction.  A re-sizing process is continuously being calculated in 2 directions as a user drags the images.  The calculations to resize an image in 1 direction are less than the calculations to resize an image in 2 directions.  It would save processing power to do the calculations of resizing in just 1 direction instead of 2 directions.  As an example, if there is a disclosure to calculate something in 3D, the 2D calculations would also have been calculated.  Likewise, in Kim, resizing in 2 directions is being calculated, so the calculations to resize in 1 direction have been calculated.  In other words, the lesser dimension calculations have already been computed, so it would be obvious and available to use.  Some use cases may be: wide screen mode [Kim 0172], to provide a user with a content image through a wider screen [Kim 0016].  It is noted that Kim does not say a wider and taller screen to maintain a ratio.  To provide a user with content on a wider screen implies stretching the image across the wide direction, or 1 direction.  
Response to Argument 5: Argument 5 has been fully considered, but is not persuasive.  Respectfully, Okamoto teaches a “third region appearing on the second display device,” with the expanded region in Fig. 27C.  Kim teaches adjusting a size of an image, which includes expansion, which is a third region.  See Arguments 2, 3, and 4.  
Response to Argument 6: Argument 6 has been fully considered, but is not persuasive.  Applicant argues “manipulation of lists by operating a scroll bar according to Okamoto is significantly different from resizing images by pinch/spread gestures in Kim,” and are not combinable.  Respectfully, 
Response to Argument 7: Argument 7 has been fully considered, but is not persuasive.  Applicant argues that the buttons “Simplicity mode, Display select, and Map Operation” in Okamoto Fig. 27A-C limit the width of the lower display and would have to be removed to meet the claimed feature “wherein the extended area is only to the width of the first display device;” due to the buttons on the lower display G2 “limiting the width on the lower display.”  Applicant argues that the (software) display of the extended area does not match in size with the (software) display of the lower region.  However, the claims state “wherein the extended area (software) is only to the width (the same size of) the first display device (hardware).”  The claims have no requirement for the first region (software) to fill the entire width of the display.  Rather, only the extended area has a size requirement, and the extended area is only to the width of the first display device (hardware).  Okamoto’s extended area (software) is the same size as the lower display screen (hardware), thus meeting the claimed limitation.
Response to Argument 8:
This meets the claim limitations as currently claimed, and Applicant's Arguments 1-8 filed on 2/1/2021 are not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-18, and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al., Patent Application Publication Number US 20070061068 A1 (hereinafter “Okamoto”), in view of Kim et al., Patent Application Publication number US 20130122960 A1 (hereinafter “Kim”).
Claim 15:  Okamoto teaches “A method (Okamoto Fig. 8, 19, shows flowcharts with steps S1-S6) for overlapping display of display contents of a user interface over two display devices comprising: 
displaying a first region (Okamoto Fig. 27B, list C-H) of first display contents (Okamoto Fig. 27B, list A-H) on a first display device (Okamoto Fig. 27B, screen G2) of a transportation vehicle (i.e. an information indication device for a vehicle [Okamoto 0008]); 
displaying a second region (Okamoto Fig. 27B, list A-B) of the first display contents (Okamoto Fig. 27B, list A-H) on a second display device (Okamoto Fig. 27B, screen G1) disposed in a first direction (Okamoto Fig. 27B shows the second region (list A-B) “above” the first region (list C-H)) starting from the first display device of the transportation vehicle over a width of the first display device (Okamoto Fig. 27B shows the second screen “above,” or “over” the width of the first screen)…
receiving a predefined user input (touch input on scroll bar in Fig. 27A-27C) with respect to the first display contents (i.e. touch panel type… is disposed at a front face of the second display G2 [Okamoto 0117]… executes the scrolling operation to the lists A-F indicated by the second display G2 [Okamoto 0203, Fig. 27A-27C] note: Okamoto teaches that the bottom screen G2 is a touch display, the bottom screen G2 displays a scroll bar, and a scrolling operation is executed on the list in bottom screen G2.  From this we can infer that scrolling operations are touch inputs on the scroll bar in bottom screen G2) and, in response thereto: 
extending an area associated with the first display contents to overlap the second display device of the transportation vehicle (Okamoto Fig. 27A-27C show the list in the bottom (first) screen gradually overlapping onto the top (second) screen, which overlaps a camera image), wherein the second display device is in the first direction starting from the first display device (Okamoto Fig. 27A-27C shows the top (second) screen is in the “above” or “up” direction from the bottom (first) screen); and 
generating appearance of an overlapping third region on the second display device (Examiner interprets overlapping as a window displayed on top of another window, image, or desktop background.  Okamoto Fig. 27C shows an extended list on the top (second) screen.  The extended list overlaps more of the camera image in the top screen than Fig. 27B.  This corresponds to the third region) when extending the area associated with the first display contents on the second display device (i.e. executes the scrolling operation to the lists A-F indicated by the second display G2, at least part of deleted operation information by progress of the scrolling are indicated by the first display G1 in order as shown in FIGS. 27B and 27C. FIG. 27C shows the deleted A-F lists at the entire area of the main indication portion 40 [Okamoto 0203, Fig. 27A-27C]);”
Okamoto does disclose “wherein the width of the first display device perpendicular to a first direction is smaller than the width of the second display device perpendicular to the first direction;” and “wherein an area associated with the first display contents on the second display 
Kim teaches “wherein the width of the first display device perpendicular to a first direction is smaller than the width of the second display device perpendicular to the first direction (Kim Fig. 10 shows a first screen, element 200 with a first region, element 28.  This screen content continues to a second screen, element 100, with a second region, element 27.  This second region is up to the width of the first device)…;
wherein the extended area is only to the width of the first display device (i.e. Referring to FIG. 10B, the controller 180 may be able to set a size of the 1st image 27, which is displayed on the 1st display unit 151, to be equal to a screen size of the 2nd display unit [Kim 0165-0167, Fig. 10B]… the controller 180 adjusts the height of the 1st image 34 outputted from the 1st display unit 151 and may be able to adjust a width of the 1st image 34 in proportion to the height of the adjusted 1st image 34 [Kim 0171, Fig. 11] note: Kim Fig. 10-11 show an extended area with continuing content that is limited to the width of another display device.  Note2: Kim Fig. 11 shows a user decreasing the picture size.  It would be obvious for a user to expand the picture size in the opposite manner.  Kim [0170-0171] describes the picture re-sizing process keeping a ratio in the x and y direction.  It would be obvious to keep the ratio in just 1 direction, while expanding the photo); and 
wherein an area associated with the first display contents on the second display device is arranged closest to the first display device (Kim Fig. 10-11 show that the contents are arranged closest to each other).”

One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to more efficiently use available screen area across multiple displays.

Claim 16: Okamoto teaches “The method of claim 15, further comprising displaying second display contents on the second display device of the transportation vehicle (Okamoto Fig. 27B shows “camera image” on the top (second) screen).”

Claim 17: Okamoto teaches “The method of claim 16, wherein the first display contents have an edge which appears to be optically closed with respect to the second display contents on the second display device (Okamoto Fig. 27B shows a border between the list and the camera image.  This border appears to divide the list and camera image, thus it appears optically closed).”

Claim 18: Okamoto teaches “The method of claim 16, wherein the operation of extending the area associated with the first display contents to the second display device of the transportation vehicle comprises: at least one of superimposing and replacing the second display contents on the second display device in a section of the second display device (Okamoto Fig. 27B shows the list superimposed upon the camera image, and Okamoto Fig. 27C shows the list replacing the camera image), and continuously displaying the second display contents in additional sections of the second display device.”

Claim 21:  Okamoto teaches “A user interface for a transportation vehicle (Okamoto Fig. 27A-27C show a user interface for a transportation vehicle), the user interface comprising: 
a first display device (Okamoto Fig. 27B, screen G2); 
a second display device (Okamoto Fig. 27B, screen G1) disposed in a first direction (Okamoto Fig. 27B shows the second region (list A-B) “above” the first region (list C-H)) starting from the first display device (Okamoto Fig. 27B shows the second screen “above,” or “over” the width of the first screen)…
a detection unit for detecting user gestures (i.e. touch panel [Okamoto 0117]); and 
an evaluation unit (i.e. control unit [Okamoto 0122]); 
wherein: 
the first display device (Okamoto Fig. 27B, screen G2) is configured to display a first region (Okamoto Fig. 27B, list C-H)  of a first display contents (Okamoto Fig. 27B, list A-H); 
the second display device (Okamoto Fig. 27B, screen G1) is configured to display a second region (Okamoto Fig. 27B, list A-B) of the first display contents (Okamoto Fig. 27B, list A-H) over the width of the first display device (Okamoto Fig. 27B shows the second screen “above,” or “over” the width of the first screen); 
the detection unit is configured to receive a predefined user input (touch input on scroll bar in Fig. 27A-27C) with respect to the first display contents (i.e. touch panel type… is disposed at a front face of the second display G2 [Okamoto 0117]… executes the scrolling operation to the lists A-F indicated by the second display G2 [Okamoto 0203, Fig. 27A-27C] note: Okamoto teaches that the bottom screen G2 is a touch display, the bottom screen G2 displays a scroll bar, and a scrolling operation is executed on the list in bottom screen G2.  From this we can infer that scrolling operations are touch inputs on the scroll bar in bottom screen G2); 

extend an area associated with the first display contents to overlap the second display device of the transportation vehicle (Okamoto Fig. 27A-27C show the list in the bottom (first) screen gradually overlapping onto the top (second) screen), wherein the second display device is in the first direction starting from the first display device (Okamoto Fig. 27A-27C shows the top (second) screen is in the “above” or “up” direction from the bottom (first) screen); and 
generate appearance of an overlapping third region on the second display device (Examiner interprets overlapping as a window displayed on top of another window, image, or desktop background.  Okamoto Fig. 27C shows an extended list on the top (second) screen.  The extended list overlaps more of the top screen than Fig. 27B.  This corresponds to the third region) when extending the area associated with the first display contents on the second display device (i.e. executes the scrolling operation to the lists A-F indicated by the second display G2, at least part of deleted operation information by progress of the scrolling are indicated by the first display G1 in order as shown in FIGS. 27B and 27C. FIG. 27C shows the deleted A-F lists at the entire area of the main indication portion 40 [Okamoto 0203, Fig. 27A-27C]).”
Okamoto does disclose “wherein the width of the first display device perpendicular to a first direction is smaller than the width of the second display device perpendicular to the first direction;” and “wherein an area associated with the first display contents on the second display device is arranged closest to the first display device.”  However, they are disclosed in separate embodiments (Figs. 1, 17A-B, 26A-B).  Also, these separate embodiments with different screen sizes in Okamoto are silent with regards to “wherein the extended area is only to the width of the first display device;”
Kim teaches “a width of the first display device perpendicular to the first direction being smaller than the width of the second display device perpendicular to the first direction (Kim Fig. 10 shows a first screen, element 200 with a first region, element 28.  This screen content continues to a second screen, element 100, with a second region, element 27.  This second region is up to the width of the first device);
wherein the extended area is only to the width of the first display device (i.e. Referring to FIG. 10B, the controller 180 may be able to set a size of the 1st image 27, which is displayed on the 1st display unit 151, to be equal to a screen size of the 2nd display unit [Kim 0165-0167, Fig. 10B]… the controller 180 adjusts the height of the 1st image 34 outputted from the 1st display unit 151 and may be able to adjust a width of the 1st image 34 in proportion to the height of the adjusted 1st image 34 [Kim 0171, Fig. 11] note: Kim Fig. 10-11 show an extended area with continuing content that is limited to the width of another display device.  Note2: Kim Fig. 11 shows a user decreasing the picture size.  It would be obvious for a user to expand the picture size in the opposite manner.  Kim [0170-0171] describes the picture re-sizing process keeping a ratio in the x and y direction.  It would be obvious to keep the ratio in just 1 direction, while expanding the photo), and 
wherein an area associated with the first display contents on the second display device is arranged closest to the first display device (Kim Fig. 10-11 show that the contents are arranged closest to each other).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okamoto to include the feature of having the ability to display content across different sized screens as disclosed by Kim.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to more efficiently use available screen area across multiple displays.

Claim 22: Okamoto teaches “The user interface of claim 21, wherein the first display device and the second display device are arranged below one another or beside one another, and having different sizes and/or aspect ratios (Okamoto Fig. 1 and 17A-17B show two display devices arranged one above the other, and having different sizes).”

Claim 23: Okamoto teaches “The user interface of claim 21, wherein: an area associated with the first display contents on the first display device is arranged closest to the second display device; and an area associated with the first display contents on the second display device is arranged closest to the first display device (i.e. for example, the icon indication portion 41 is deleted, and the lower portion including this portion of the first display G1 indicates part of a list of the search information [Okamoto 0201, Fig. 26B] note: Okamoto Fig. 27B-27C show that the list contents is at the bottom of the top screen, which is closest to the bottom screen.  It is noted that “icon indication portion 41” is also on the bottom of the top screen.  Okamoto teaches that “icon indication portion 41” is optional, and that list information is displayed at the bottom-most portion of the top screen).”

Claim 24: Okamoto teaches “The user interface of claim 21, wherein the predefined user input comprises at least one of: a swiping gesture in the direction of a center of the second display device; and a tapping gesture on a button which is displayed (touch input on scroll bar in Fig. 27A-27C), in a region of the second display device which is closest to the first display device or in a region of the first display device (i.e. touch panel type… is disposed at a front face of the second display G2 [Okamoto 0117]… executes the scrolling operation to the lists A-F indicated by the second display G2 [Okamoto 0203, Fig. 27A-27C] note: Okamoto teaches that the bottom screen G2 is a touch display, the bottom screen G2 displays a scroll bar, and a scrolling operation is executed on the list in bottom screen G2.  From this we can infer that scrolling operations are touch inputs on the scroll bar in bottom screen G2) which is closest to the second display device.”

Claim 25:  Okamoto teaches “A transportation vehicle (i.e. an automotive vehicle [Okamoto 0115]) comprising a user interface (Okamoto Fig. 27A-27C show a user interface for a transportation vehicle) having: 
a first display device (Okamoto Fig. 27B, screen G2); 
a second display device (Okamoto Fig. 27B, screen G1) disposed in a first direction (Okamoto Fig. 27B shows the second region (list A-B) “above” the first region (list C-H)) starting from the first display device (Okamoto Fig. 27B shows the second screen “above,” or “over” the width of the first screen)…
a detection unit for detecting user gestures (i.e. touch panel [Okamoto 0117]); and 
an evaluation unit (i.e. control unit [Okamoto 0122]), 
wherein: 
the first display device (Okamoto Fig. 27B, screen G2) is configured to display a first region (Okamoto Fig. 27B, list C-H) of a first display contents (Okamoto Fig. 27B, list A-H); 
the second display device (Okamoto Fig. 27B, screen G1) is configured to display a second region (Okamoto Fig. 27B, list A-B) of the first display contents (Okamoto Fig. 27B, list A-H) over the width of the first display device (Okamoto Fig. 27B shows the second screen “above,” or “over” the width of the first screen); 
the detection unit is configured to receive a predefined user input (touch input on scroll bar in Fig. 27A-27C) with respect to the first display contents (i.e. touch panel type… is disposed at a front face of the second display G2 [Okamoto 0117]… executes the scrolling operation to the lists A-F indicated by the second display G2 [Okamoto 0203, Fig. 27A-27C] note: Okamoto teaches that the bottom screen G2 is a touch display, the bottom screen G2 displays a scroll bar, and a scrolling operation is executed on the list in bottom screen G2.  From this we can infer that scrolling operations are touch inputs on the scroll bar in bottom screen G2); 
the evaluation unit is configured to, in response to the detection of the predefined user input to: 
extend an area associated with the first display contents to overlap the second display device of the transportation vehicle (Okamoto Fig. 27A-27C show the list in the bottom (first) screen gradually overlapping onto the top (second) screen), wherein the second display device is in the first direction starting from the first display device (Okamoto Fig. 27A-27C shows the top (second) screen is in the “above” or “up” direction from the bottom (first) screen); and 
generate appearance of an overlapping third region on the second display device (Examiner interprets overlapping as a window displayed on top of another window, image, or desktop background.  Okamoto Fig. 27C shows an extended list on the top (second) screen.  The extended list overlaps more of the top screen than Fig. 27B.  This corresponds to the third region) when extending the area associated with the first display contents on the second display device (i.e. executes the scrolling operation to the lists A-F indicated by the second display G2, at least part of deleted operation information by progress of the scrolling are indicated by the first display G1 in order as shown in FIGS. 27B and 27C. FIG. 27C shows the deleted A-F lists at the entire area of the main indication portion 40 [Okamoto 0203, Fig. 27A-27C]).”
Okamoto does disclose “wherein the width of the first display device perpendicular to a first direction is smaller than the width of the second display device perpendicular to the first direction;” and “wherein an area associated with the first display contents on the second display device is arranged closest to the first display device.”  However, they are disclosed in separate embodiments (Figs. 1, 17A-B, 26A-B).  Also, these separate embodiments with different screen 
Kim teaches “wherein a width of the first display device perpendicular to the first direction being smaller than the width of the second display device perpendicular to the first direction (Kim Fig. 10 shows a first screen, element 200 with a first region, element 28.  This screen content continues to a second screen, element 100, with a second region, element 27.  This second region is up to the width of the first device);
wherein the extended area is only to the width of the first display device (i.e. Referring to FIG. 10B, the controller 180 may be able to set a size of the 1st image 27, which is displayed on the 1st display unit 151, to be equal to a screen size of the 2nd display unit [Kim 0165-0167, Fig. 10B]… the controller 180 adjusts the height of the 1st image 34 outputted from the 1st display unit 151 and may be able to adjust a width of the 1st image 34 in proportion to the height of the adjusted 1st image 34 [Kim 0171, Fig. 11] note: Kim Fig. 10-11 show an extended area with continuing content that is limited to the width of another display device.  Note2: Kim Fig. 11 shows a user decreasing the picture size.  It would be obvious for a user to expand the picture size in the opposite manner.  Kim [0170-0171] describes the picture re-sizing process keeping a ratio in the x and y direction.  It would be obvious to keep the ratio in just 1 direction, while expanding the photo), and 
wherein an area associated with the first display contents on the second display device is arranged closest to the first display device (Kim Fig. 10-11 show that the contents are arranged closest to each other).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okamoto to include the feature of having the ability to display content across different sized screens as disclosed by Kim.  


Claim 26: Okamoto teaches “The transportation vehicle of claim 25, wherein the first display device and the second display device are arranged below one another or beside one another, and having different sizes and/or aspect ratios (Okamoto Fig. 1 and 17A-17B show two display devices arranged one above the other, and having different sizes).”

Claim 27: Okamoto teaches “The transportation vehicle of claim 25, wherein: an area associated with the first display contents on the first display device is arranged closest to the second display device; and an area associated with the first display contents on the second display device is arranged closest to the first display device (i.e. for example, the icon indication portion 41 is deleted, and the lower portion including this portion of the first display G1 indicates part of a list of the search information [Okamoto 0201, Fig. 26B] note: Okamoto Fig. 27B-27C show that the list contents is at the bottom of the top screen, which is closest to the bottom screen.  It is noted that “icon indication portion 41” is also on the bottom of the top screen.  Okamoto teaches that “icon indication portion 41” is optional, and that list information is displayed at the bottom-most portion of the top screen).”

Claim 28: Okamoto teaches “The transportation vehicle of claim 25, wherein the predefined user input comprises at least one of: a swiping gesture in the direction of a center of the second display device, and a tapping gesture on a button which is displayed (touch input on scroll bar in Fig. 27A-27C), in a region of the second display device which is closest to the first display device (i.e. touch panel type… is disposed at a front face of the second display G2 [Okamoto 0117]… executes the scrolling operation to the lists A-F indicated by the second display G2 [Okamoto 0203, Fig. 27A-27C] note: Okamoto teaches that the bottom screen G2 is a touch display, the bottom screen G2 displays a scroll bar, and a scrolling operation is executed on the list in bottom screen G2.  From this we can infer that scrolling operations are touch inputs on the scroll bar in bottom screen G2) which is closest to the second display device.”

Claim 29:  Okamoto teaches “A non-transitory computer readable medium (i.e. data base 20… comprise a hard disk [Okamoto 0126]) with computer executable instructions stored thereon executed by a processor to perform the method of overlapping display of display contents of a user interface over two display devices, the method comprising: 
displaying a first region (Okamoto Fig. 27B, list C-H) of first display contents list A-H) on a first display device (Okamoto Fig. 27B, screen G2) of a transportation vehicle (i.e. an information indication device for a vehicle [Okamoto 0008]); 
displaying a second region (Okamoto Fig. 27B, list A-B) of the first display contents (Okamoto Fig. 27B, list A-H) on a second display device (Okamoto Fig. 27B, screen G1) of the transportation vehicle over a width of the first display device (Okamoto Fig. 27B shows the second screen “above,” or “over” the width of the first screen),…
receiving a predefined user input (touch input on scroll bar in Fig. 27A-27C) with respect to the first display contents (i.e. touch panel type… is disposed at a front face of the second display G2 [Okamoto 0117]… executes the scrolling operation to the lists A-F indicated by the second display G2 [Okamoto 0203, Fig. 27A-27C] note: Okamoto teaches that the bottom screen G2 is a touch display, the bottom screen G2 displays a scroll bar, and a scrolling operation is executed on the list in bottom screen G2.  From this we can infer that scrolling operations are touch inputs on the scroll bar in bottom screen G2) and, in response thereto: 
extending an area associated with the first display contents to overlap the second display device of the transportation vehicle (Okamoto Fig. 27A-27C show the list in the bottom (first) screen gradually overlapping onto the top (second) screen, which overlaps a camera image), wherein the second display device is in the first direction starting from the first display device (Okamoto Fig. 27A-27C shows the top (second) screen is in the “above” or “up” direction from the bottom (first) screen); and 
generating appearance of an overlapping third region on the second display device (Examiner interprets overlapping as a window displayed on top of another window, image, or desktop background.  Okamoto Fig. 27C shows an extended list on the top (second) screen.  The extended list overlaps more of the camera image in the top screen than Fig. 27B.  This corresponds to the third region) when extending the area associated with the first display contents on the second display device (i.e. executes the scrolling operation to the lists A-F indicated by the second display G2, at least part of deleted operation information by progress of the scrolling are indicated by the first display G1 in order as shown in FIGS. 27B and 27C. FIG. 27C shows the deleted A-F lists at the entire area of the main indication portion 40 [Okamoto 0203, Fig. 27A-27C]).”
Okamoto does disclose “wherein the width of the first display device perpendicular to a first direction is smaller than the width of the second display device perpendicular to the first direction;” and “wherein an area associated with the first display contents on the second display device is arranged closest to the first display device.”  However, they are disclosed in separate embodiments (Figs. 1, 17A-B, 26A-B).  Also, these separate embodiments with different screen 
Kim teaches “wherein the width of the first display device perpendicular to a first direction is smaller than the width of the second display device perpendicular to the first direction (Kim Fig. 10 shows a first screen, element 200 with a first region, element 28.  This screen content continues to a second screen, element 100, with a second region, element 27.  This second region is up to the width of the first device);
wherein the extended area is only to the width of the first display device (i.e. Referring to FIG. 10B, the controller 180 may be able to set a size of the 1st image 27, which is displayed on the 1st display unit 151, to be equal to a screen size of the 2nd display unit [Kim 0165-0167, Fig. 10B]… the controller 180 adjusts the height of the 1st image 34 outputted from the 1st display unit 151 and may be able to adjust a width of the 1st image 34 in proportion to the height of the adjusted 1st image 34 [Kim 0171, Fig. 11] note: Kim Fig. 10-11 show an extended area with continuing content that is limited to the width of another display device.  Note2: Kim Fig. 11 shows a user decreasing the picture size.  It would be obvious for a user to expand the picture size in the opposite manner.  Kim [0170-0171] describes the picture re-sizing process keeping a ratio in the x and y direction.  It would be obvious to keep the ratio in just 1 direction, while expanding the photo), and 
wherein an area associated with the first display contents on the second display device is arranged closest to the first display device (Kim Fig. 10-11 show that the contents are arranged closest to each other).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okamoto to include the feature of having the ability to display content across different sized screens as disclosed by Kim.  


Claim 30: Okamoto teaches “The non-transitory computer readable medium of claim 29, further comprising displaying second display contents on the second display device of the transportation vehicle (Okamoto Fig. 27B shows “camera image” on the top (second) screen).”

Claim 31: Okamoto teaches “The non-transitory computer readable medium of claim 30, wherein the first display contents have an edge which appears to be optically closed with respect to the second display contents on the second display device (Okamoto Fig. 27B shows a border between the list and the camera image.  This border appears to divide the list and camera image, thus it appears optically closed).”

Claim 32: Okamoto teaches “The non-transitory computer readable medium of claim 31, wherein the operation of extending the area associated with the first display contents to the second display device of the transportation vehicle comprises: at least one of superimposing and replacing the second display contents on the second display device in a section of the second display device (Okamoto Fig. 27B shows the list superimposed upon the camera image, and Okamoto Fig. 27C shows the list replacing the camera image); and continuously displaying the second display contents in additional sections of the second display device.”

Claims 19 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, in view of Kim, in further view of Shaw et al., Patent Application Publication number US 20140365912 A1 (hereinafter “Shaw”).
Claim 19:  Okamoto and Kim teach all the limitations of claim 18, above.  Okamoto and Kim are  silent regarding “wherein the second display contents are continuously displayed in the additional sections of the second display device in a modified optical display including in one or more of a blurred display, a dimmed display a reduced display and a reduced color saturation.”
Shaw teaches “wherein the second display contents (home screen [Shaw 0188]) are continuously displayed in the additional sections of the second display device (i.e. portions that are visible when settings panel is displayed [Shaw 0188]) in a modified optical display (i.e. portions of home screen that are visible when settings panel 546 is displayed are blurred, shaded, or otherwise made visually less distinct [Shaw 0188]) including in one or more of a blurred display (i.e. blurred [Shaw 0188]), a dimmed display (i.e. shaded [Shaw 0188]) a reduced display and a reduced color saturation.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Okamoto and Kim to include the feature of having the ability to add visual effects as disclosed by Shaw.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “there is a need for electronic devices with faster, more efficient methods and interfaces for sharing content from a respective application [Shaw 0005].”

Claim 33:  Okamoto and Kim teach all the limitations of claim 32, above.  Okamoto and Kim are  silent regarding “wherein the second display contents are continuously displayed in the 
Shaw teaches “wherein the second display contents (home screen [Shaw 0188]) are continuously displayed in the additional sections of the second display device (i.e. portions that are visible when settings panel is displayed [Shaw 0188]) in a modified optical display (i.e. portions of home screen that are visible when settings panel 546 is displayed are blurred, shaded, or otherwise made visually less distinct [Shaw 0188]) including in one or more of a blurred display (i.e. blurred [Shaw 0188]), a dimmed display (i.e. shaded [Shaw 0188]) a reduced display and a reduced color saturation.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Okamoto and Kim to include the feature of having the ability to add visual effects as disclosed by Shaw.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “there is a need for electronic devices with faster, more efficient methods and interfaces for sharing content from a respective application [Shaw 0005].”

Claims 20 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, in view of Kim, in further view of Seo et al., Patent Application Publication number US 20130321340 A1 (hereinafter “Seo”).
Claim 20:  Okamoto and Kim teach all the limitations of claim 16, above.  Okamoto and Kim are silent regarding “further comprising: at least one of receiving a swiping gesture in the direction of the first display device and receiving a tapping gesture on the second display contents on the second display device; and in response to receiving the at least one of the swiping gesture and tapping gesture reducing the area associated with the first display contents on the second 
Seo teaches “further comprising: at least one of receiving a swiping gesture in the direction of the first display device (i.e. a touch gesture 1200d of reducing the area selected from the first and second month areas [Seo 0418, Fig. 22B]) and receiving a tapping gesture on the second display contents on the second display device; and in response to receiving the at least one of the swiping gesture and tapping gesture reducing the area associated with the first display contents on the second display device of the transportation vehicle where the third region on the second display device is dispersed (i.e. returns to FIG. 22A [Seo 0418], note: Fig. 22A indicates the calendar is reduced to the first screen).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Okamoto and Kim to include the feature of having the ability to resize the application as disclosed by Seo.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “to allow the user to intuitively recognize an operation of a running application and also allow the user to more easily, quickly, and variously control the portable device and the running application [Seo 0006].”

Claim 34:  Okamoto and Kim teach all the limitations of claim 30, above.  Okamoto and Kim are silent regarding “further comprising: at least one of receiving a swiping gesture in the direction of the first display device and receiving a tapping gesture on the second display contents on the second display device; and in response to receiving the swiping gesture and/or tapping gesture reducing the area associated with the first display contents on the second display device of the transportation vehicle where the third region on the second display device is dispersed.”
(i.e. a touch gesture 1200d of reducing the area selected from the first and second month areas [Seo 0418, Fig. 22B]) and receiving a tapping gesture on the second display contents on the second display device; and in response to receiving the swiping gesture and/or tapping gesture reducing the area associated with the first display contents on the second display device of the transportation vehicle where the third region on the second display device is dispersed (i.e. returns to FIG. 22A [Seo 0418], note: Fig. 22A indicates the calendar is reduced to the first screen).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Okamoto and Kim to include the feature of having the ability to resize the application as disclosed by Seo.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “to allow the user to intuitively recognize an operation of a running application and also allow the user to more easily, quickly, and variously control the portable device and the running application [Seo 0006].”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171